Citation Nr: 0824855	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  06-32 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an earlier effective date prior to March 
14, 2006 for the grant of service connection for median and 
ulnar sensory neuropathy of the right wrist. 

2.  Entitlement to an earlier effective date prior to March 
14, 2006 for the grant of service connection for median and 
ulnar sensory neuropathy of the left wrist. 

3.  Entitlement to an earlier effective date prior to March 
14, 2006 for the grant of service connection for 
inflammation and arthritic change of the right ulnar-carpal 
joints. 

4.  Entitlement to an earlier effective date prior to March 
14, 2006 for the grant of service connection for 
degenerative change with mild inflammation at the left 
radiocarpal joint. 
  

REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.
ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1995 to August 
1999.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in July 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Snelling, Minnesota.


FINDINGS OF FACT

1.  A formal claim for entitlement to service connection for 
median and ulnar sensory neuropathy at the right wrist, 
median and ulnar sensory neuropathy at the left wrist, 
inflammation and arthritic change of the right ulnar-carpal 
joints, and degenerative change with mild inflammation at the 
left radiocarpal joint, signed by the veteran, was received 
by VA on March 14, 2006.

2.  The evidence shows that a facsimile transmitted on 
February 28, 2006 titled informal for service connection 
indicating that additional identifying information was en 
route to VA was not signed by the veteran, his 
representative, a Member of Congress, or a person acting as 
next friend of claimant who is not sui juris. 


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than March 14, 
2006 for the grant of service connection for median and ulnar 
sensory neuropathy at the right wrist have not been met.  38 
U.S.C.A. §§ 1110, 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.400 
(2007).

2.  The criteria for an effective date earlier than March 14, 
2006 for the grant of service connection for median and ulnar 
sensory neuropathy at the left wrist have not been met.  38 
U.S.C.A. §§ 1110, 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.400 
(2007).

3.  The criteria for an effective date earlier than March 
14, 2006 for the grant of service connection for 
inflammation and arthritic change of the right ulnar-carpal 
joints have not been met.  38 U.S.C.A. §§ 1110, 5110 (West 
2002); 38 C.F.R. §§ 3.155, 3.400 (2007).

4.  The criteria for an effective date earlier than March 14, 
2006 for the grant of service connection for degenerative 
change with mild inflammation at the left radiocarpal joint 
have not been met.  38 U.S.C.A. §§ 1110, 5110 (West 2002); 38 
C.F.R. §§ 3.155, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
	
I.  Veterans Claims Assistance Act

The issue of an earlier effective date on appeal was first 
raised in a notice of disagreement submitted in response to 
the VA's notice of its decision on the veteran's claims.  
Under 38 U.S.C.A. § 5103(a), VA, upon receipt of a complete 
or substantially complete application, must notify the 
claimant of the information and evidence necessary to 
substantiate the claim for benefits.  In this case, the 
earlier effective date issue on appeal did not stem from an 
application for benefits, but rather stemmed from a notice of 
disagreement to the effective date assigned by a VA decision.  
Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of 
disagreement in response to a decision on a claim, the agency 
of original jurisdiction must take development or review 
action it deems proper under applicable regulations and issue 
a statement of the case if the action does not resolve the 
disagreement either by grant of the benefits sought or 
withdrawal of the notice of disagreement.  If VA receives a 
notice of disagreement in response to notice of its decision 
on a claim that raises a new issue, section 7105(d) requires 
VA to take proper action and issue a statement of the case if 
the disagreement is not resolved; however, section 5103(a) 
does not require VA to provide notice of the information and 
evidence necessary to substantiate the newly raised issue.  
See VAOPGCPREC 8-03. 
 
The Board notes that a September 2006 Statement of the case 
(SOC), informed the veteran of the information and evidence 
needed to substantiate his earlier effective date claim.  The 
SOC also informed the veteran of the regulations governing 
effective dates.  Furthermore, all the pertinent evidence is 
already of record.  In light of the above, further 
development in this regard would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran are to be 
avoided).  The VA has satisfied its obligation to notify. 
 
Additionally, the veteran does not allege, nor does the 
record reflect, that there exists outstanding evidence 
relevant to the issue of entitlement to an earlier effective 
date.  As such, the Board finds the VA's duty to assist in 
this case has been met.  Based on the foregoing, there is no 
prejudice to the veteran in proceeding to consider his claims 
for this benefit.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

II.  Merits of the Claims for an Earlier Effective Date

Unless specifically provided otherwise, the effective date of 
an award of compensation based on an original claim shall be 
fixed in accordance with facts found but shall not be earlier 
than the date of receipt of application.  See 38 U.S.C.A. § 
5110(a).  VA regulation provides the effective date of an 
award of compensation based on an original claim will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  See 38 C.F.R. § 3.400(a).  The effective 
date for an award of service connection for a disability 
shall be the day following separation from active service or 
date entitlement arose if the claim was received within one 
year after separation from service; otherwise, the effective 
date shall be date of receipt of claim or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid or 
furnished to any individual under the laws administered by 
VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a).  
The term "claim" is defined by regulation as a formal or 
informal written communication requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit. 38 C.F.R. § 3.1(p).  An "informal claim" is 
defined as any communication, indicating an intent to apply 
for one or more benefits under laws administered by VA.  38 
C.F.R. § 3.155(a). 

In this case, the RO received from the veteran a VA Form 21-
526, Veteran's Application for Compensation and/or Pension on 
March 14, 2006.  The formal application included the 
following statement from the veteran, "informal filed 2-28-
06.  See attached."  In July 2006, the RO granted the 
veteran's claim of entitlement to service connection for 
bilateral median and ulnar sensory neuropathy of the wrists, 
inflammation and arthritic change of the right ulnar carpal 
joints and degenerative change with mild inflammation at the 
left radiocarpal joint and assigned an effective date of 
March 14, 2006.  The veteran contends that an earlier 
communication from his representative and "next friend" in 
February 2006 should serve as an informal claim for 
compensation benefits, and that the effective date of the 
grant of benefits should be made effective to the date of 
VA's receipt of that communication. 
 
VA regulations provide that a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid to any individual under the law administered by VA.  38 
U.S.C.A. § 5101(a); 38 C.F.R. § 3.152.  However, any 
communication or action, indicating an intent to apply for 
one or more benefits under VA law, from a claimant, his or 
her representative, a Member of Congress, or some person 
acting as next friend of a claimant who is not sui juris may 
be considered an informal claim.  Such informal claim must 
identify the benefit sought; and, upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  38 
C.F.R. § 3.155. 

In August 2006, the RO received a letter from the veteran's 
accredited representative, indicating the veteran's 
disagreement with the effective date assigned by the RO for 
disability compensation benefits.  The veteran's 
representative stated that an informal claim was transmitted 
to the VA claims office via facsimile on February 28, 2006 
and therefore, the earlier effective date should be honored.  
A copy of the transmittal sheet that included a handwritten 
statement was attached to the letter.  The handwritten 
statement indicated that it was an informal claim for service 
connection and that additional identifying information was en 
route to VA.  The letter included the veteran's name and 
address and it was signed by Mr. J. D., the veteran's 
representative.  The facsimile transmittal page summary, 
which included the handwritten note, showed that it was sent 
February 28, 2006.  

The Board finds that the letter faxed on February 28, 2006 
cannot serve as an informal claim as of that date.  As noted 
above, an informal claim may only be submitted by certain 
people, including "a claimant, his or her representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris." 38 C.F.R. § 3.155.   In this 
case, Mr. J. D. does not fall into any of these categories.  
Mr. J. D. was not the veteran's representative on February 
28, 2006, because the RO did not receive the VA Form 21-22 
designating the Military Order of the Purple Heart as the 
veteran's representative until March 14, 2006.  38 C.F.R. § 
20.603 ("The designation will be effective when it is 
received by the agency of original jurisdiction...").  The 
veteran and his representative contend that Mr. J. D. was 
acting as "next friend" of the veteran when he drafted and 
submitted the note on behalf of the veteran.  See VA Form 9 
dated October 2006 and statement from Mr. J. D. dated October 
2006.   However, Mr. J. D. cannot be said to be the legal 
"next friend" of the veteran, as nothing in the record 
reflects that, at the time of the February 2006 statement, 
the veteran was not sui juris.  In other words, the evidence 
does not show that the veteran was not legally competent when 
the February 2006 statement was sent to the RO.  Thus, as the 
February 28, 2006 statement was not submitted by a person 
qualified to submit an informal claim in this case, that 
statement cannot be deemed an informal claim for service 
connection.  Accordingly, the assignment of an earlier 
effective date for the claims of service connection for 
bilateral median and ulnar sensory neuropathy of the wrists, 
inflammation and arthritic change of the right ulnar carpal 
joints, degenerative change with mild inflammation at the 
left radiocarpal joint is not warranted.


ORDER

1.  Entitlement to an earlier effective date prior to March 
14, 2006 for the grant of service connection for median and 
ulnar sensory neuropathy at the right wrist is denied. 

2.  Entitlement to an earlier effective date prior to March 
14, 2006 for the grant of service connection for median and 
ulnar sensory neuropathy at the left wrist is denied. 

3.  Entitlement to an earlier effective date prior to March 
14, 2006 for the grant of service connection for 
inflammation and arthritic change of the right ulnar-carpal 
joints is denied. 

4.  Entitlement to an earlier effective date prior to March 
14, 2006 for the grant of service connection for 
degenerative change with mild inflammation at the left 
radiocarpal joint is denied. 




____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


